United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3969
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the District of
                                       * South Dakota.
Jennifer Lee Knox,                     *
                                       *        [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: May 10, 2000

                                 Filed: June 21, 2000
                                  ___________

Before McMILLIAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.


      Jennifer Lee Knox, a member of the Rosebud Sioux Tribe, was charged with the
second-degree murder, committed within Indian country, of Quanah Crow Dog in
violation of 18 U.S.C. § 1153 and 18 U.S.C. § 1111. She was found guilty by a jury
and sentenced to 135 months' imprisonment.1


      1
        The Honorable William R. Wilson, Jr., United States District Judge for the
District of South Dakota.
      On appeal, Knox challenges her conviction as well as her sentence. Specifically,
she asserts that: (1) the evidence was insufficient to sustain a guilty verdict; (2) the
district court erred in not granting a mistrial when the prosecutor elicited improper
testimony from witnesses in violation of her Fifth Amendment and due process rights;
and (3) the district court erred in refusing to grant a downward departure from the
applicable guidelines range on the basis of victim misconduct. See U.S.S.G. § 5K2.10.
Having carefully reviewed the record and the parties' briefs, we find no reversible error.
Because an extended discussion of the parties' arguments, which are fact-specific to this
case, would serve no useful precedential purpose, we affirm Knox's conviction and
sentence without further discussion. See 8th Cir. R. 47B.


      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2–